Name: Council Regulation (EEC) No 3570/81 of 7 December 1981 on the supply of skimmed-milk powder as food aid to Ghana
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 357/ 10 Official Journal of the European Communities 12. 12. 81 COUNCIL REGULATION (EEC) No 3570/81 of 7 December 1981 on the supply of skimmed-milk powder as food aid to Ghana THE COUNCIL OF THE EUROPEAN COMMUNITIES, Whereas the Community has received a request for food aid in the form of skimmed-milk powder from Ghana ; whereas the state of need justifies the supply of food aid by the Community, HAS ADOPTED THIS REGULATION : Article 1 Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 937/79 of 8 May 1979 laying down general rules for the supply of skimmed-milk powder to certain deve ­ loping countries and specialized bodies under the 1979 food-aid programme (*), and in particular Article 7 thereof, Having regard to the proposal from the Commission, Whereas Council Regulation (EEC) No 938/79 of 8 May 1979 on the supply of skimmed-milk powder to certain developing countries and specialized bodies under the 1979 food-aid programme ^) provides for a reserve of 4 775 tonnes of skimmed-milk powder ; whereas certain quantities are still available under that reserve ; Of the quantity of skimmed-milk powder still avail ­ able in the reserve provided for by Regulation (EEC) No 938/79, 300 tonnes shall be allocated to Ghana. The arrangements for financing shall be 'port of ship ­ ment'. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 7 December 1981 . For the Council The President CARRINGTON ( ») OJ No L 119, 15 . 5 . 1979, p . 1 . (2) OJ No L 119, 15 . 5 . 1979, p. 3 .